MOORE, Chief Justice
(concurring in the result).
I agree with Justice Stuart that this case is better decided on the principle of the nondelegation of legislative power, rather than on the strained reading of Amendment No.-202 relied upon in the per curiam opinion. School boards are administrative bodies to which the Legislature has not delegated- — and cannot delegate— taxing powers that are reserved to it and its subordinate representative bodies by the Alabama Constitution. The constitutional provisions at issue in this case must be given a reasonable reading, one that avoids contradicting the nondelegation principle. Although I cannot adopt the reasoning of the main opinion, I agree with the conclusion it reaches that the Chambers Circuit Court’s decision to issue a writ of mandamus to the Commission is due to be reversed.